The opinion of the court was delivered by
Burch, J.:
Garber was arrested on a warrant charging him with arson.. At the preliminary examination the examining magistrate found the crime had been committed, and there was probable cause to believe Garber was guilty. Garber commenced an action of *765habeas corpus in the district court to procure his discharge from custody, his contention being that the evidence was not sufficient to justify the examining magistrate in holding him for trial. The district court remanded petitioner to the custody of the sheriff, and he appeals.
It would serve no useful purpose to spread the evidence introduced at the preliminary examination on the pages of the Kansas reports. The evidence justified a finding that the crime of arson had been committed, and that there was strong probability the petitioner was guilty.
The appeal is dismissed for want of merit.